Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Posture: Final action
This is a reissue application filed on 04/10/2020 of US patent 9,938,330 Issued on Apr. 10, 2018. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicants response, claim amendment, the reissue Declaration, and Declaration under 37 CFR 1.131 by Michael Sierks and Mark Hayes filed on 8/22/2022 are fully considered and entered.
Unless specifically reiterated below, the grounds of rejections/objections set forth in the previous office action have been withdrawn in view of Applicants response and claim amendment.
Priority
US patent 9,938,330 was issued from US application 14/388209 filed on Sep. 25, 2014, which is 371 of PCT/US2013/030563, filed Mar.12, 2013; which claims priority to Provisional application 61/617476, filed on Mar. 29, 2012.
						Claims
The original claims 1-21 (in the issued patent) have been constructively elected in this Reissue application. New claims 22-59 were constructively non-elected and withdrawn from consideration. Applicant may file a divisional reissue application directed to the constructively non-elected invention. See MPEP 1450.
Claims 5-7 are amended by the amendment filed on 8/22/2022.
Claims 1-21 are examined in this Reissue application.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). MPEP 2111.

Reissue Declaration
2.	The reissue oath/declaration filed 8/22/2022 is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.

This is a broadening reissue application. The reissue oath/Declaration by the Inventor filed on 8/22/2022 state:
“I believe U.S. patent No. 9,938,330 to be, through error and without any deceptive intent,
wholly or partly inoperative or invalid by reason of claiming less than | had a right to claim.
This application seeks to broaden Claim 14. Claim 14 includes the phrase “the method of
claim 12.” The invention also includes antibody compositions, not just use of antibodies in the
method of claim 12. Claim 14 includes the phrase “wherein the antibody is a nanobody.” The
invention also includes antibodies in additional formats. Claim 14 refers to antibodies by the
phrase “C6, A4, E1, D5, 10H, 6E, D10, or BSEC1.” The invention also includes antibodies
identified by the complementarity determining regions (CDRs) of C6, A4, E1, D5, 10H, 6E,
D10. or BSEC1. Claims 1-21 are not amended. Claims 22-59 are new. Claims 22-32. 35-37,”

The newly presented Declaration identifies that claim 14 is broadened. However, the Declaration does not specifically identify a single word or phrase in the original claim 14, which renders the original patent wholly or partly inoperative or invalid. See MPEP § 1414 II. New claims 22-59 are drawn to an invention distinct from the original claims of the patent.
Further, the Declaration by the Inventors seems to be incomplete or missing part of text. 
The declaration by Mark Hayes does not appear to be signed accordance with 37 CFR 1.4 (d)(2). See MPEP 502.02. The typed name is not inserted between forward slash marks. 
Claims 1-21 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175. The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.
Claim Rejections - 35 USC § 102 and 103

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1.	Claims 1-5 and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Staton-1 (Staton et al. Electrophoresis 2010, 31, 3634-3641) and evidentiary reference Nakano (Electrophoresis. 2011 September; 32(17): 2314-2322).

Staton-1 discloses a direct current insulating gradient dielectrophoresis (DC-iGDEP) device (see Abstract, Figure 1). The device as shown in Figure 1 comprises a sawtooth microfluidic channel connected with an inlet port and an outlet port, and the sawtooth channel includes several repeats of insulating gradient structures (IGS) (see Figure 1). The IGS consists of successive triangular teeth including a gap between each of the plurality pairs of opposing teeth (Figure 1, and Device fabrication). The triangular teeth begin with a base length of 6 µm, height of 5.2µm, and their side length and width increased by 40 µm after every six repeats (Fig.1), which results in an initial gap distance 945 µm and the final gap distance being 27µm (see left column in page 3). Staton-1 teaches that the device includes sawtooth microfluidic channel consisting of teeth that are triangular in shape as in the present claims 2 and 3. The smallest teeth have a base length of 6 µm (reads on base length of 2-10 µm of the present claim 4). The height of the triangular shaped teeth is 5.2 µm (reads on base length of 2-10 µm of claim 4), and their side length and width increased by 40 µm after every six repeats (Fig.1) (reads on “after every 1-10 repeats successive teeth are 25-50 µm larger in their side length of width” of claim 4), resulting in an initial gap distance of 945 µm and final gap distance being 27 µm  (reads on claim 5 limitations). The device of Staton-1 includes the microfluidic channel depth ranged from 13 to 16 µm (reads on the present claim 8). Since the dimensions of the teeth and the gap distance in the reference device is identical to the device of the present claims, the reference device would have “gap between the opposing teeth decreases from about 1 mm to about 0.5 mm along the sawtooth microfluidic channel as in the present claim 1.  
Further, Staton-1 teaches that DC-iGDEP device is able to capture multiple analytes along the length of the device. Staton-1 teaches that the co-capture of several bioanalytic targets could allow for simultaneous testing as well as separate and/or purification within a single step process (left column in page 3639). Staton-1 teaches that the DC-iGDEP device can separate, isolate and concentrate particles of 1 µm and 200 nm (or bioanalytes) (page 3640).  Staton-1 teaches that the advantages of DC-iGDEP technology and states that the DC-iGDEP device quickly separate targets (bioanalytes) in a sample (page 3639). Staton-1 teaches that in this study, the particle size ranged from 20 nm to 1 µm, consistent with several biologically chemically relevant bioanalytes (Fig 6 and page 3639). Staton-1 further teaches that DC-iGDEP may be used in biomedical applications where target analytes are low in concentrations (page 3640). Thus, the limitation “the microfluidic channel configured to separate a target protein species from a biological sample” is considered as inherent characteristics of the saw-tooth microfluidic channel of DC-iGDEP device of Staton-1, since the DC-iGDEP device of Staton-1 has identical structure as the claimed DC-iGDEP device. See MPEP 2114. Additionally, the evidentiary reference Nakano teaches an insulator-based DC-dielectrophoresis (DC-iDEP) microfluidic device for analysis of proteins smaller than 10 nm (see conclusion in pages 9-10). Nakano concludes that the iDEP has potential for protein separation and fractionation (Abstract). Thus, the DC-iGDEP device capable of separating the particle size of 20 nm taught in Staton-1 would separate proteins from a biological sample.

2.	Claims 9, 10, 15 and 17- 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staton-1 as applied to claims 1-5 and 8 above, and further in view of Lapizco-Encinas (Journal of Chromatography A, 1206 (2008) 45-51) and Nakano (Electrophoresis 2011. September; 32(17): 2314-2322).

Staton-1 discloses a DC-iGDEP as discussed above. Regarding claim 9 method - Staton-1 teaches that the sample was introduced into the DC-iGDEP device via the reservoir end of the IGS (with the larger gap distance) (refers to step b of claim 9). Staton-1 teaches applying a voltage between 50 and 1500 v to separate particles in the sample based on physical parameters (refers to step c of claim 9) (see left column in page 3636). Staton-1 teaches that 1 µm particles were separated and removed from 200 nm particles (refers to step d of claim 9) (see results in page 3). Staton-1 teaches that the advantages of DC-iGDEP technology and states that the DC-iGDEP device quickly separated and removed 1µm particles from 200 nm particles (see right column in page 3636). Thus, Staton-1 teaches separating target species based on the physical parameter from the sample. Staton-1 does not specifically teach the method of separating a target species from a biological sample. However, in view of the teachings in the Staton-1, it would have been obvious to a person skilled in the art at the time of the invention to use the disclosed DC-iGDEP device in a method of separation of a target species from a biological sample based on physical parameters. A person skilled in the art would have been motivated to separate target species of 1 µm or smaller from a sample based on the physical parameters since Staton-1 has demonstrated that the polystyrene nano and microparticles (20, 200nm and 1µm) as probes to separate particles based on the physical parameters. 
Further, at the time of the invention it was well known to use iDEP to analyze biological samples. Lapizco-Encinas and Nakano in the same field of endeavor teach insulator-based dielectrophoresis and direct current electric field (DC-iDEP) device to analyze proteins. Lapizco-Encinas teaches that the novel iDEP can be used as an alternative to the traditional purification and separation methods for proteins with therapeutic properties since iDEP can achieve separation and concentration in a single step (page 46). Lapizco-Encinas teaches that BSA was chosen as model molecule due to its well-known characteristics, however, d.c.-iDEP can be extended to any other biomolecule of interest (page 46). Lapizco-Encinas teaches that iDEP can be used as an alternative to the traditional purification and separation methods for proteins with therapeutic properties, since iDEP can achieve separation and concentration in a single step (page 46). 
Nakano teaches manipulation of proteins using insulator-based dielectrophoresis (iDEP) (Abstract). Nakano teaches that the iDEP device was used to study BSA and IgG molecules (page 2). Nakano teaches that novel triangular elliptical posts designed to improved field gradient formation (page 3). Nakano demonstrated successful iDEP-based manipulations of proteins with different geometries in a PDMS-based microfluidic system (page 9). Nakano concludes that the results indicate the potential for manipulation of biomolecules with molecular dimension smaller than 10 nm, and the ability to manipulate proteins using DEP. 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the DC-iGDEP device of Staton-1 in the method of separation of target species from a biological sample based on the physical parameters. A person skilled in the art would have been motivated to use the DC-iGDEP of Staton-1 to separate proteins from a biological sample since Nakano teaches the iDEP can be used to separate biomolecules smaller than 10 nm, and Lapizco-Encinas teaches that iDEP can achieve separation and concentration of proteins in a single step.
Regarding the chemical or physical parameters in claim 10, Lapizco-Encinas and Nakano teach separation of the target species (a protein) from the biological sample based on the size.
Regarding the sample volume of less than 100 microliters in claim 15, Lapizco-Encinas teaches that a sample of 40 µl added to the inlet reservoir of microchannel (page 47).
Regarding claims 18 and 19, Staton-1 teaches that the enrichment of the 200 nm particles was 103 and can be as high as 106 (page 3640).
Regarding the target species is a protein of claim 20, Nakano and Lapizco-Encinas teach that the target species is protein.

3.	Claims 1-5, 8-11 and 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staton-2 (Staton Thesis May 2011) and Staton-1.

	Staton-2 states that it was known in the art that DC-iGDEP has the capability of separating and concentrating analytes in a size range pertinent to β-amyloid proteins and fibrils from 20 nm to 1 µm (page 91).  Staton-2 teaches that the DC-iGDEP disclosed by Staton-1 is used to separate and purify and concentrate β-amyloid aggregates (pages 91-92). Staton-2 teaches that “previously DC-IGDEP has shown the capability of separating and concentrating analytes in a size range pertinent to β-amyloid proteins and fibrils from 20 nm to 1µm” (page 91). Staton-2 teaches that the design and construction of the DC-iGDEP device (Fig 5.1 in page 93) is as detailed in Staton-1 (Staton et al) (page 94). Staton-2 states that reducing the gap distances from the nearly 27 µm size of the smallest gap of the current design to 1 µm would provide increased filed gradient strength sufficient to allow monomer capture and intermediate species (page 99). Staton-2 concludes that “DC-iGDEP has shown ability to manipulate and capture β amyloid proto-fibrils, while influencing but not capturing the monomer” (page 99). Thus, Staton-2 teaches a method of separating β amyloid fibrils (target species) from a biological sample using the DC-iGDEP device taught by Staton-1. 
The DC-iGDEP device of Staton-1 as shown in Figure 1 comprises a sawtooth microfluidic channel connected with an inlet port and an outlet port, and the sawtooth channel includes several repeats of insulating gradient structures (IGS) (see Figure 1). The IGS consists of successive triangular teeth including a gap between each of the plurality pairs of opposing teeth (Figure 1, and Device fabrication). The triangular teeth begin with a base length of 6 µm, height of 5.2µm, and their side length and width increased by 40 µm after every six repeats (Fig.1), which results in an initial gap distance 945 µm and the final gap distance being 27µm (see left column in page 3). Staton-1 teaches that the device includes sawtooth microfluidic channel consisting of teeth that are triangular shape as in the present claims 2 and 3. The triangular shaped smallest teeth have a base length of 6 µm (reads on base length of 2-10 µm of the present claim 4). The height of teeth is 5.2 µm (reads on base length of 2-10 µm of claim 4), and their side length and width increased by 40 µm after every six repeats (reads on “after every 1-10 repeats successive teeth are 25-50 µm larger in their side length of width” of claim 4). The DC-iGDEP device of Staton-1 includes the microfluidic channel depth ranged from 13 to 16 µm (reads on the present claim 8). The DC-iGDEP device disclosed in the Staton-1 would have “gap between the opposing teeth decreases from about 1 mm to about 0.5 mm along the sawtooth microfluidic channel as in the present claim 1, since the dimensions of the teeth and the gap distance of DC-iGDEP device of Staton-1 is identical to the device of the present claims. 
Regarding the shape of the teeth in claim 2 and 3, Staton-1 teaches that the device includes sawtooth microfluidic channel consisting of teeth that are triangular shape. 
Regarding the length and height in claim 4, Staton-1 teaches that the triangular shaped smallest teeth have a base length of 6 µm (reads on base length of 2-10 µm of the present claim 4). The height of teeth is 5.2 µm (reads on base length of 2-10 µm of claim 4), and their side length and width increased by 40 µm after every six repeats (reads on “after every 1-10 repeats successive teeth are 25-50 µm larger in their side length of width” of claim 4). 
Regarding the spacing of initial gap of 945 µm in claim 5, Staton -1 teaches that the side length and the width of the triangular teeth increases by 40 µm after every six repeats, resulting in an initial gap distance 945 µm, and spacing of final gap has a distance of about 27 µm (page 3636).
Regarding claim 8, the DC-iGDEP device of Staton-1 includes the microfluidic channel depth ranged from 13 to 16 µm.
Regarding the method of claim 9, Staton-2 discloses that the β-amyloid protein sample was introduced into the reservoir at the broader end of the channel (step b) of claim 9), applying 400v to 1000v for 1 to 15 minutes (step c) of claim 9) (page 94, 96, 99); and the protofibrils were enriched by 400 to 500 %. Similarly, Staton-1 teaches that the sample was introduced into the DC-iGDEP device via the reservoir end of the IGS (with the larger gap distance) (refers to step b of claim 9). Staton-1 teaches applying a voltage between 50 and 1500 v to separate particles in the sample based on physical parameters (refers to step c of claim 9) (see left column in page 3). Staton-1 teaches that 1 µm particles were separated and removed from 200 nm particles (refers to step d of claim 9) (see results in page 3).  In view of the above teachings, it would have been obvious to a person skilled in the art at the time of the invention to use the disclosed DC-iGDEP device in a method of separation of protein (a target species) from a biological sample. A person skilled in the art would have been motivated to separate target species of 1 µm or smaller from a sample based on the physical parameters since Staton-1 has demonstrated that the polystyrene nano and microparticles (20, 200nm and 1µm) as probes to separate particles based on the physical parameters (claim 10 limitations). Staton-2 concludes that “DC-IGDEP has shown the ability to manipulate and capture β-amyloid proto-fibrils, while influencing but nor capturing the monomer” (page 99). Thus, Staton-1 and Staton-2 disclose DC-iGDEP and method of separating target species from a biological sample based on physical parameter.
Regarding the time period in which the field is applied in claim 17, Staton-2 specifically teaches applying 400v to 1000v for 1 to 15 minutes. 
Staton-1 teaches that the enrichment of the 200 nm particles was 103 and can be as high as 106 (refers to the limitations of claims 18 and 19). 
Staton-2 teaches that the target species is beta-amyloid proteins as in the present claims 20 and 21.

3.	Claims 12-14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staton-2, and Staton-1 as applied to claims 1-5, 8-11 and 17-21 above, and further in view of Zameer.
	
	Claim 12 recites that the recovered Aβ aggregate is contacted with an antibody to confirm the size of the Aβ aggregate. The teachings of Staton-1 and Staton-2 disclose DC-iGDEP device for separating target protein species (Aβ aggregates) from a biological sample as discussed above. The combined teachings of Staton-1 and Staton-2 do not teach that the recovered Aβ aggregate is contacted with an antibody. Zameer in the same field endeavor teaches scFV antibodies against oligomeric Aβ. Zameer teaches A4 scFv and E1 scFvs showed strong preferential binding to oligomeric Aβ (Abstract, page 919, Table 1). Zameer teaches that the nanobody A4 reacted only with Aβ sample (separated by size exclusion chromatography), and A4 nanobody bound only to the large oligomeric aggregation with a diameter range of 70-90 nm, and the A4 did not bind to particles with diameter 10-60 nm or 200 nm (page 921). Thus, it would have been obvious to person skilled in the art to contact the recovered Aβ aggregate with an antibody to confirm the size of the Aβ aggregate. 
Regarding claim 13, Zameer teaches that the antibody is specific for oligomeric Aβ aggregate (Abstract, page 919, 920, Table 1). 
Regarding claim 14, Zameer teaches that the antibody is a nanobody A4 and E1.
Regarding the biological sample in claim 16,  Zameer teaches that the A4 nanobody binds to Aβ aggregates present in the AD brain sample, but not healthy control brain tissue sample or the PD brain tissue sample (page 921).

3.	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staton-2 and Staton-1 as applied to claims 1-5, 8-11 and 17-21 above, and further in view of Lapizco-Encinas (Journal of Chromatography A, 1206 (2008) 45-51).

	Claim 15 recites that the biological sample has a volume of less than 100 microliters. The teachings of Staton-1 and Staton-2 disclose DC-iGDEP device for separating target protein species (Aβ aggregates) from a biological sample as discussed above. Staton-1 teaches that the sample volume is 50 µL (page 3637). The combined teachings of Staton-1 and Staton-2 do not teach that the biological sample volume used in the DC-iGDEP device is less than 100 µl.  Lapizco-Encinas in the same field of endeavor teaches insulator-based dielctrophoresis and direct current electric field (DC-iDEP device) to analyze proteins (Abstract). Lapizco-Encinas teaches that a sample of 40 µl added to the inlet reservoir of microchannel (page 47). Lapizco-Encinas teaches that iDEP can be used as an alternative to the traditional purification and separation methods for proteins with therapeutic properties, since iDEP can achieve separation and concentration in a single step (page 46). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add less than 100 µl sample to the DC-iGDEP device taught by Staton-2 and Staton-1 since Lapizco-Encinas teaches the advantages of iDEP technology for purification and separation of therapeutic proteins.


Rule 131 Declaration
The Declaration under 37 CFR 1.131 filed on 8/22/2022 under 37 CFR 1.131(a) is ineffective to overcome the Staton-2 reference. The declaration states that “prior to May 20, 2006, we conceived the methods set forth in the pending claims of the subject patent application” (¶7) and provides Exhibit A – a set of fluorescence images depicting the narrowest portion of a DC-iGDEP channel during testing of Aβ samples at (A) 400V, (B) 600V, (c ) 800 V, and (D) 1000V (¶8); and Exhibit B depicting a set of fluorescence images showing capture of Aβ fibrils (¶9). However, the declaration fails to show conception and reduction to practice the invention occurred in this country or in a NAFTA or WTO member country (MPEP § 715.07(c)). Further, the declaration fails to identify the geometries of the device used to separate the protein particles. The Declaration (⁋⁋8-9) states that in the Exhibit A corresponds to Figures 4(A)-4(D) and Exhibit B corresponds to Figures 5(A)-5(D) of the above captioned application and depicts testing of Aβ monomers samples or Aβ fibrils at different electric field (400 V, 600 V, 800 V and 1000 V), however the declaration fails to point out the width of the narrowest portion of the DC-iGDEP channel or the dimensions of the microfluidic channel where the monomers/Aβ fibrils from the samples were captured. Thus, the declaration is insufficient to overcome the rejection of claims 1-5, 8-17-21 over Staton-2 (Staton Thesis May 2011) and Staton-1, and further Zameer and Lapizco-Encinas.

Response to Arguments
1.	Applicant's arguments filed 8/22/2022 regarding the anticipatory rejection over Staton-1 have been fully considered but they are not persuasive. Applicants (p.15) argue that Staton-1 fails to teach that the microfluidic channel of DC-iGDEP is configured to separate a target protein species from a biological sample. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.II. In this case, the sawtooth microfluidic channel in Staton-1 includes identical structural limitations as the claimed DC-iGDEP device sawtooth microfluidic channel. Applicants’ response fails to show that the micro fluidic device of Staton-1 is not capable of separating target proteins from a biological sample. 
Applicants (pp.15, 17) argue that nowhere in Staton-1 mentioned the particle size of a protein or an actual protein. Staton-1 stated that “in this study, the particle size ranged from 20 nm to 1 µm consistent with several biologically and biomedically relevant bioanalytes (p. 1st col in p.3639); the polystyrene particle sizes used (20, 200nm and 1 μm) represent several bioanalytes of interest (page 3640). Thus, In Staton-1 the DC-iGDEP was able to separate the targets of size 20 nm to 1 µm. The present `330 patent specification discloses the DC-iGDEP device microchannel geometry (col.9:16-28) and discloses that “the design and fabrication of DC-iGDEP device is detailed in Staton et al” (col 16:56-59), and includes identical geometry of the microchannel of the DC-iGDEP taught in Staton-1. Example 1 demonstrates that Aβ amyloid fibrils separation using the DC-iGDEP design taught by Staton-1 (cols. 15-18). Thus, the DC-iGDEP device taught in Staton-1 with all the structural limitations of the claims is capable of separating target protein species in a biological sample. The present `330 patent discloses that the DC-iGDEP is fabricated such that it maximizes resolution of Aβ aggregate species ranging from dimers to full fibrils, including metastable intermediates (col.8:6-9); the microfluidic device design in Fig.1 shows that the Aβ fibrils were captured at a “gate” with a 27 micron spacing (col.8:29-33). No other additional structural limitation of the microfluidic device for separation of proteins is disclosed. Accordingly, the evidence indicates that proteins would also be able to be separated using microfluidic channel of Staton-1 with a 27 micron spacing. Further, the claims are not limited to specific dimensions of proteins (i.e., 20 nm or less) or specific proteins (i.e., protein monomers or aggregates) separated by the device. Additionally, the evidentiary reference Nakano shows similar insulator base dielectrophoresis (iDEP) microfluidic device with triangular posts (teeth) for protein separation and fractionation (abstract and page 10). Nakano tested the iDEP for protein (IgG and BSA) trapping and demonstrated successful iDEP-based manipulations of proteins with different geometries in a PDMS-based microfluidic system (page 9). Thus, the DC-iGDEP device capable of separating the particle size of 20 nm taught in Staton-1 would separate proteins from a biological sample.
Applicants (p.15) argue that Nakano fails to teach any device configured to separate a target protein species from a biological sample, and Nakano describe aggregation, the opposite of separation. Applicants arguments are not persuasive since Nakano clearly teaches protein (IgG and BSA) DEP for separation and fractionation (abstract, page 3). Nakano further teaches that “to prevent aggregate formation, we added the zwitterionic detergent CHAPS to the buffer..” (page 8). Nakano further teaches that DEP for smaller protein BSA and the addition of CHAPS to prevent aggregation (page 9). Thus, the DC-iGDEP device disclosed in Staton-1 with similar geometrics as the present claims is capable of separating proteins of (up to 20 nm size) from a biological sample. 

2.	Regarding obviousness rejection of claims 9, 10, 15 and 17-20, Applicants (p.16) argue that the references were teaching only trapping of BSA particles (a single protein) in solution which does not amount to separation of a target protein species from a biological sample. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the primary reference Staton-1 discloses the DC-iGDEP with similar geometrics as in the present claims, and further teaches that the device was capable of separating particles of 1 µm and 200 nm (or bioanalytes) and further teaches that the DC-iGDEP device quickly separates targets (bioanalytes) in a sample based on the physical parameters. 
Applicants (p.17) argue that Nakano and Lapizco-Encinas use of their devices and methods to separate target proteins species from a biological sample would lead to mixed aggregates of the proteins. Applicants arguments are not persuasive since both Nakano and Lapizco-Encinas teach the disclosed device for protein separation and fractionation. 

3.	Regarding obviousness rejections of claims 1-4, and 8-21 over the combined teachings of Staton-2 and Staton-1, and further Zameer, Lapizco-Encinas, Applicants (p.17) assert that the declaration under 37 CFR 1.131 disqualify Staton-2 as prior art. As discussed above, the declaration is not sufficient to overcome the Staton-2 as reference. Thus, the rejections are maintained over Staton-2, Staton-1 and further Zameer and Lapizco-Encinas.
					Conclusion
Claims 1-5, and 8-20 are rejected. Claims 6 and 7 are free of prior art. Claims 22-59 are withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent No. 9,938,330 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

All correspondence relating to this Reissue proceeding should be directed to:

By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450


Hand-Deliver any communications to:

Customer Service Window
Attn:  Central Reexamination Unit
Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Bruce Campell/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexam Unit 3991